Citation Nr: 0948622	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-32 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1982 to April 
1985, with additional active duty service of over 13 years.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
that confirmed and continued the 0 percent evaluation in 
effect for bilateral hearing loss.


FINDING OF FACT

The competent evidence of record reveals that the Veteran's 
overall bilateral hearing loss manifests no worse hearing 
acuity than Level I in the right ear and Level I in the left 
ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In a May 2007 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim 
for an increased rating, including evidence that his service-
connected disability has gotten worse.  The letter informed 
the Veteran of what information and evidence he must submit 
and what information and evidence will be obtained by VA.  In 
addition, the letter advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the nature 
and symptoms of his condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific").  The letter also 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing a disability rating.  The May 2007 
letter further advised the Veteran of how the VA assigns an 
effective date and the type of evidence which impacts such.   

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, reports of VA examinations, post service 
treatment records, statements from some of the Veteran's 
students, and statements from the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.    The Veteran has been an active 
participant in the claims process by responding to notices, 
submitting to a VA examination, and providing evidence and 
argument.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Id. at 594.  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometric 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.  The evaluation of hearing 
impairment applies a rather structured formula that is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Level designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(a).  Further, when the average puretone 
threshold is 30 decibels at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz, the rating specialist will determine the 
Level designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Level.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran contends that he deserves a higher rating because 
throughout his teaching career he has had difficulty hearing.  
He also asserts that the hearing tests administered by VA do 
not accurately measure the extent of a person's hearing loss.  
In June 2007, the Veteran submitted written statements from 
five of his students who each attested that the Veteran's 
hearing impairment interferes with his teaching duties.  In 
the August 2007 notice of disagreement, the Veteran indicated 
that he had recently received hearing aids from VA for both 
his left and right ears.  

In May 2007, the Veteran was afforded a VA audiometric 
examination.  The examiner noted that the Veteran said that 
his situation of greatest difficulty is as a teacher, as it 
is extremely difficult to hear his students.  Testing 
indicated that puretone hearing threshold levels in decibels 
in the right ear were 20, 30, 50 and 65, at 1,000, 2,000, 
3,000 and 4,000 Hertz, respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels in 
decibels were 30, 30, 60 and 75.  The average puretone 
thresholds were 41 decibels in the right ear and 49 decibels 
in the left ear.  Speech recognition ability was 94 percent 
in the right ear and 92 percent in the left ear.  

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must describe the functional 
effects caused by a hearing disability in his or her final 
report.  As recounted above, the May 2007 VA audiology 
examiner obtained information from the Veteran regarding how, 
in his career as a teacher, it is extremely difficult to hear 
his students.  The Board finds that that the VA examination 
is adequate for rating purposes and adequately describes the 
functional effect of the Veteran's hearing loss disability.  

Applying the findings from the May 2007 VA audiological 
examination to Table VI in 38 C.F.R. § 4.85 yields a finding 
of Level I hearing acuity in the right ear and Level I 
hearing acuity in the left ear.  Where hearing loss is at 
Level I in one ear 
and Level I in the other, a 0 percent rating is assigned 
under Table VII.  38 C.F.R. 
§ 4.85.  Moreover, the findings do not reflect an exceptional 
pattern of hearing pursuant to 38 C.F.R. § 4.86.  Thus, the 
competent evidence of record fails to demonstrate that a 
compensable rating is warranted for the Veteran's service-
connected bilateral hearing loss.  Accordingly, the currently 
assigned noncompensable evaluation is appropriate.  

The Veteran's service connected bilateral hearing loss has 
not been shown to more nearly approximate the criteria for a 
compensable evaluation during any portion of the appeal 
period.  Accordingly, different ratings for different time 
periods are not in order and the assigned rating is 
appropriate for the entire period of the Veteran's appeal.  
See Hart, supra.

The Board is cognizant of the Veteran's contentions 
concerning his difficulty in hearing, especially when 
teaching, as well as his contention that the testing method 
does not adequately reflect true loss of hearing in real-life 
communication.  However, in Martinak, supra, the Court held 
that audiometric testing in sound controlled rooms are 
adequate testing grounds for rating purposes.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's hearing loss.  Indeed, his complaint is an 
inability to adequately hear his students while teaching.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  The rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
and provide for more severe hearing loss than currently shown 
by the evidence; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Regardless, there is no evidence of any 
marked interference with employment or frequent periods of 
hospitalization related to bilateral hearing loss, that would 
take the Veteran's case outside the norm so as to warrant an 
extraschedular rating (38 C.F.R. § 3.321).  There is nothing 
in the record to distinguish his case from the cases of 
numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Consequently, 
referral for extraschedular consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

An increased rating for bilateral hearing loss is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


